has final appellate jurisdiction in cases arising in the justice's court").
                 Accordingly, we lack jurisdiction over this appeal, and we therefore
                             ORDER this appeal DISMISSED.'




                                         Saitta


                       ftrataianinatThi
                 Gibbo&                                     Pickering


                 cc:   Hon. Jennifer P. Togliatti, District Judge
                       Ruthie Lee Goudy
                       Maria Chu
                       Terry Reuter
                       Eighth District Court Clerk




                       "In light of our order, we deny as moot appellant's motion for a stay.



SUPREME COURT
        OF
     NEVADA                                           2
(th 1947A    e